Citation Nr: 0217723	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-08 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs nonservice-connected 
pension in the amount of $2,702.00.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1973 to May 
1975.

This matter arises from a June 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied the appellant's request for 
waiver of recovery of his VA indebtedness.  A notice of 
disagreement was received in August 2001, a statement of 
the case was issued in October 2001, and a substantive 
appeal was received in November 2001.  Although the 
veteran requested a Board hearing, he subsequently failed 
to report for a scheduled hearing. 


REMAND

In his substantive appeal received in November 2001, the 
veteran appears to argue that the calculation of the 
overpayment was incorrect in that it considered income 
from T.F. who was not living with him at that time.  It 
therefore appears that the appellant has effectively 
raised a challenge to the amount of the overpayment 
charged.  

If there is a challenge to the lawfulness of the debt 
asserted against an individual, the validity of the debt 
must first be decided prior to adjudicating an application 
for a waiver of recovery of that debt.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); Narron v. West, 13 Vet. 
App. 223 (1999).  The RO (and not the RO's Committee on 
Waivers and Compromises) must formally adjudicate whether 
the overpayment in question was properly calculated and/or 
created prior to a review of a waiver request by the 
Committee.  See VAOPGCPREC 6-98 (April 24, 1998) (which 
held that when a claimant is contesting the validity of a 
debt, the RO must first fully review the debt's validity 
and, if the RO believes the debt to be valid, prepare a 
written decision).  Thereafter, the claimant's request for 
waiver is referred to the Committee.  Therefore, appellate 
review of the waiver issue is not appropriate at this time 
pending review and adjudication of the creation issue by 
the RO.

Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should review the record and 
enter a formal decision on whether an 
overpayment in the amount of $2,702.00 
was properly created, to include the 
issue of whether T.F.'s income should 
have been excluded.  The RO's decision 
should include an audit of the 
appellant's account showing how the 
amount of the overpayment was 
calculated.  The appellant should be 
informed of the decision and furnished 
notice of appellate rights and 
procedures, including the need to file 
a timely notice of disagreement if he 
disagrees with the RO's decision on the 
creation issue.  If he files a notice 
of disagreement, the RO should issue a 
statement of the case on the creation 
issue so that the appellant may have 
the opportunity to complete an appeal 
on that issue by filing a substantive 
appeal if he so wishes. 

2.  The Committee should then contact 
the appellant and request that he 
submit an updated Financial Status 
Report (VA Form 20-5655) showing all 
income, expenses and assets, including 
real estate. 

3.  After completion of the above, the 
Committee should again review the 
record and determine if a waiver of the 
recovery of any overpayment is 
warranted.  The appellant should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for review of all 
issues properly in appellate status.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




